788 N.W.2d 15 (2010)
In re ESTATE OF UPJOHN.
National City Bank of the Midwest, Trustee, Petitioner-Appellee,
v.
Pharmacia & Upjohn Company, L.L.C., Respondent-Appellee, and
Kalamazoo Community Foundation, Respondent-Appellant, and
Attorney General/Consumer Protection and Charitable Trusts Division, Intervening-Appellee.
Docket No. 140879. COA No. 278668.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the February 23, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.